DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al. (US 2018/0270860 A1), in view of Chen (US 2016/0212649 A1), and further in view of Huawei, “Other Issues Related to LBT for eLAA”, document number R1-160741, submitted as prior art by the applicant on 03/28/2022.
Regarding claim 1, Bhorkar discloses a terminal comprising:
a receiver (fig.12 par.[0087]) that receives higher layer signaling (par.[0063] which describes the RRC signaling) including information for configuring a channel occupancy time (COT) (par.[0063] which teaches the configured set of LBT related parameters can be signaled to the UEs via, for example, layer 1 or layer 2 (L1/L2) signaling, such as a physical downlink control channel (PDCCH), an enhanced physical downlink control channel (ePDCCH), medium access control (MAC) control element (CE), radio resource control (RRC) signaling, or another type of higher layer signaling, including an additional system information block (SIB) transmission, par.[0072]) downlink control information (DCI) (par.[0026] which discloses a DCI) regarding a channel occupancy time (COT) on a common physical downlink control channel (par.[0022] describes an MCOT (e.g. a TXOP) after the completion of LBT. Par.[0029] which discloses either an UL-Grant or a common PDCCH which can enable an UL transmission within the MCOT); and
a processor (fig.12 element 1204 which discloses a baseband processor) that controls transmission of a physical uplink shared channel (PUSCH) based on the information regarding the COT (par.[0021] describes the UE performing a PUSCH based on TxOP (e.g. an MCOT) “The TxOP can refer to a certain duration of time that an initiating node (UE or eNodeB) obtains ownership of channel time, during which the initiating node and responding nodes can perform a transmission.”) and the channel access procedure before the UL transmission (par.[0021] describes the LBT procedure wherein the LBT precedes the MCOT, and/or outside of the MCOT or TxOP), 
wherein the processor (fig.12 element 1204), when the UL transmission is performed outside a channel occupation time (COT) of downlink (par.[0021] describes the uplink transmissions as being performed outside of the TxOP), controls so as to perform a channel access procedure with a random back-off (par.[0039] which teaches that the eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes, and par.[0022] discloses that the UE performs a random back-off when performing CAT-4 LBT),
wherein a priority class is indicated from a base station (par.[0072] which recites, in part, “In one example, the LTE eNodeB can indicate a certain LBT priority class for the UE(s) to use when performing LBT. Each LBT priority class can have a minimum and maximum contention window size.”), and
wherein, when excess resources exist, the processor controls so as to perform the channel access procedure with random back-off (par.[0074] describes that with CAT-2, CAT-3, and CAT-4, LBT types, the eNB can additionally indicate a maximum transmission duration for UL access, wherein the UE can transmit additional data without performing another LBT. That is, in the case of CAT-3 or CAT-4 wherein the UE performs random back-off CCA, the if there is excess duration or time for uplink transmission, then the UE may continue transmitting further uplink data).

While the disclosure of Bhorkar substantially discloses the claimed invention, and further teaches that the PUCCH or PUSCH may be transmitted outside of a COT, it is silent with regard to:
and wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bhorkar, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience. 
While each of Bhorkar and Chen substantially disclose the claimed invention, they do not explicitly disclose:
wherein, when excess resources exist, the processor control so as to perform the channel access procedure with random back-off with a priority class whose value is larger than the priority class value indicated from the base station.
In an analogous art, the disclosure of Huawei discloses:
wherein, when excess resources exist, the processor control so as to perform the channel access procedure with random back-off with a priority class whose value is larger than the priority class value indicated from the base station (section.6 “Uplink LBT with Multiple Traffic Classes” describes supporting uplink multi-classes transmission wherein the transmission duration is not longer than the minimum possible duration, and the MCOT not longer than MCOT for priority class X, and additional traffic of a higher priority than X are added after traffic of LBT priority classes <= X has been exhausted. That is, the disclosure of Huawei teaches applying the DL multiplexing technique for use on the UL such that when all of the X (e.g. which could be CAT-3 or CAT-4) data has been exhausted and extra resources are available, then CAT >X may be multiplexed on the uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to apply the channel access techniques for unlicensed spectrum as discussed in Bhorkar, with the transmission of the UCI on PUSCH which is a well-known technique in the art as discussed in the Chen, with the multiplexing of different priority classes as discussed in Huawei. The motivation/suggestion would have been that UCI transmission is already multiplexed with uplink data, the skilled person would recognize that with the transmission resources leftover, instead of going to waste could be used for improving spectral efficiency and throughput by allowing for unused resources to be used without having to perform multiple CCA on an UL-Burst.

Regarding claim 2, Bhorkar, discloses wherein the channel access procedure with random back-off is indicated by the DCI (par.[0039] which teaches that the eNB indicates to the UE the LBT CAT-4. Par.[0029] and fig.3 which teaches that the common pDCCH or UL-Grant is used for to indicate when the UE can perform UL-LBT in order to transmit uplink control information or uplink data).

Regarding claims 3 and 7, Bhorkar discloses wherein a back-off time of the random back-off is determined based on a contention window size, and the contention window size is associated with  the priority class (par.[0067] a backoff counter based on contention window size).

Regarding claim 9, Bhorkar discloses:
wherein the receiver receives information indicating channel access type, the contention window size, and the priority class by using higher layer signaling (par.[0063 and 0072] discloses the eNB selecting the LBT Category, e.g. channel access type, the contention window size, and priority class. The eNB can transmit this information using higher layer signaling e.g. RRC Signaling or use a PDCCH, e.g. DCI)  and the DCI scheduling the PUSCH (fig.3 wherein the PDCCH schedules the PDCCH or PUSCH).

Regarding claim 6, Bhorkar discloses a radio communications method comprising:
a receiver to receive (fig.12 par.[0087]) that receives higher layer signaling (par.[0063] which describes the RRC signaling) including information for configuring a channel occupancy time (COT) (par.[0063] which teaches the configured set of LBT related parameters can be signaled to the UEs via, for example, layer 1 or layer 2 (L1/L2) signaling, such as a physical downlink control channel (PDCCH), an enhanced physical downlink control channel (ePDCCH), medium access control (MAC) control element (CE), radio resource control (RRC) signaling, or another type of higher layer signaling, including an additional system information block (SIB) transmission, par.[0072]) downlink control information (DCI) (par.[0026] which discloses a DCI) regarding a channel occupancy time (COT) on a common physical downlink control channel (par.[0022] describes an MCOT (e.g. a TXOP) after the completion of LBT. Par.[0029] which discloses either an UL-Grant or a common PDCCH which can enable an UL transmission within the MCOT); and
a processor (fig.12 element 1204 which discloses a baseband processor) that controls transmission of a physical uplink shared channel (PUSCH) based on the information regarding the COT (par.[0021] describes the UE performing a PUSCH based on TxOP (e.g. an MCOT) “The TxOP can refer to a certain duration of time that an initiating node (UE or eNodeB) obtains ownership of channel time, during which the initiating node and responding nodes can perform a transmission.”) and the channel access procedure before the UL transmission (par.[0021] describes the LBT procedure wherein the LBT precedes the MCOT, and/or outside of the MCOT or TxOP), 
wherein the processor (fig.12 element 1204), when the UL transmission is performed outside a channel occupation time (COT) of downlink (par.[0021] describes the uplink transmissions as being performed outside of the TxOP), controls so as to perform a channel access procedure with a random back-off (par.[0039] which teaches that the eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes, and par.[0022] discloses that the UE performs a random back-off when performing CAT-4 LBT).
wherein a priority class is indicated from a base station (par.[0072] which recites, in part, “In one example, the LTE eNodeB can indicate a certain LBT priority class for the UE(s) to use when performing LBT. Each LBT priority class can have a minimum and maximum contention window size.”), and
wherein, when excess resources exist, the processor controls so as to perform the channel access procedure with random back-off (par.[0074] describes that with CAT-2, CAT-3, and CAT-4, LBT types, the eNB can additionally indicate a maximum transmission duration for UL access, wherein the UE can transmit additional data without performing another LBT. That is, in the case of CAT-3 or CAT-4 wherein the UE performs random back-off CCA, the if there is excess duration or time for uplink transmission, then the UE may continue transmitting further uplink data).

While the disclosure of Bhorkar substantially discloses the claimed invention, and further teaches that the PUCCH or PUSCH may be transmitted outside of a COT, it is silent with regard to:
and wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bhorkar, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience. 
While each of Bhorkar and Chen substantially disclose the claimed invention, they do not explicitly disclose:
wherein, when excess resources exist, the processor control so as to perform the channel access procedure with random back-off with a priority class whose value is larger than the priority class value indicated from the base station.
In an analogous art, the disclosure of Huawei discloses:
wherein, when excess resources exist, the processor control so as to perform the channel access procedure with random back-off with a priority class whose value is larger than the priority class value indicated from the base station (section.6 “Uplink LBT with Multiple Traffic Classes” describes supporting uplink multi-classes transmission wherein the transmission duration is not longer than the minimum possible duration, and the MCOT not longer than MCOT for priority class X, and additional traffic of a higher priority than X are added after traffic of LBT priority classes <= X has been exhausted. That is, the disclosure of Huawei teaches applying the DL multiplexing technique for use on the UL such that when all of the X (e.g. which could be CAT-3 or CAT-4) data has been exhausted and extra resources are available, then CAT >X may be multiplexed on the uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to apply the channel access techniques for unlicensed spectrum as discussed in Bhorkar, with the transmission of the UCI on PUSCH which is a well-known technique in the art as discussed in the Chen, with the multiplexing of different priority classes as discussed in Huawei. The motivation/suggestion would have been that UCI transmission is already multiplexed with uplink data, the skilled person would recognize that with the transmission resources leftover, instead of going to waste could be used for improving spectral efficiency and throughput by allowing for unused resources to be used without having to perform multiple CCA on an UL-Burst.

Regarding claim 10, Bhorkar discloses a system comprising a base station and a terminal:
the base station (fig.12 element 1220) comprises:
a transmitter that transmits downlink control information (DCI) (fig.12 element 1226) indicating and uplink (UL) transmission (fig.3 wherein the PDCCH or UL-Grant both control information or rather downlink control information are used to signal when the UE can perform LBT and Uplink transmissions);
the terminal (Fig.12 element 1200) comprises:
a receiver (fig.12 par.[0087]) that receives higher layer signaling (par.[0063] which describes the RRC signaling) including information for configuring a channel occupancy time (COT) (par.[0063] which teaches the configured set of LBT related parameters can be signaled to the UEs via, for example, layer 1 or layer 2 (L1/L2) signaling, such as a physical downlink control channel (PDCCH), an enhanced physical downlink control channel (ePDCCH), medium access control (MAC) control element (CE), radio resource control (RRC) signaling, or another type of higher layer signaling, including an additional system information block (SIB) transmission, par.[0072]) downlink control information (DCI) (par.[0026] which discloses a DCI) regarding a channel occupancy time (COT) on a common physical downlink control channel (par.[0022] describes an MCOT (e.g. a TXOP) after the completion of LBT. Par.[0029] which discloses either an UL-Grant or a common PDCCH which can enable an UL transmission within the MCOT); and
a processor (fig.12 element 1204 which discloses a baseband processor) that controls transmission of a physical uplink shared channel (PUSCH) based on the information regarding the COT (par.[0021] describes the UE performing a PUSCH based on TxOP (e.g. an MCOT) “The TxOP can refer to a certain duration of time that an initiating node (UE or eNodeB) obtains ownership of channel time, during which the initiating node and responding nodes can perform a transmission.”) and the channel access procedure before the UL transmission (par.[0021] describes the LBT procedure wherein the LBT precedes the MCOT, and/or outside of the MCOT or TxOP), 
wherein the processor (fig.12 element 1204), when the UL transmission is performed outside a channel occupation time (COT) of downlink (par.[0021] describes the uplink transmissions as being performed outside of the TxOP), controls so as to perform a channel access procedure with a random back-off (par.[0039] which teaches that the eNodeB can indicate to the UE a type of LBT (e.g., single interval LBT or Category 4 LBT) to be used for the PUSCH/ePUCCH transmission outside the TxOP. The UE that intends to perform the PUSCH/ePUCCH transmission (based on an indication obtained from the CPDCCH or UL grant) can perform LBT in a first symbol of a subframe containing the PUSCH/ePUCCH transmission, or the UE can perform LBT in a last symbol of a previous subframes, and par.[0022] discloses that the UE performs a random back-off when performing CAT-4 LBT).
wherein a priority class is indicated from a base station (par.[0072] which recites, in part, “In one example, the LTE eNodeB can indicate a certain LBT priority class for the UE(s) to use when performing LBT. Each LBT priority class can have a minimum and maximum contention window size.”), and
wherein, when excess resources exist, the processor controls so as to perform the channel access procedure with random back-off (par.[0074] describes that with CAT-2, CAT-3, and CAT-4, LBT types, the eNB can additionally indicate a maximum transmission duration for UL access, wherein the UE can transmit additional data without performing another LBT. That is, in the case of CAT-3 or CAT-4 wherein the UE performs random back-off CCA, the if there is excess duration or time for uplink transmission, then the UE may continue transmitting further uplink data).

While the disclosure of Bhorkar substantially discloses the claimed invention, and further teaches that the PUCCH or PUSCH may be transmitted outside of a COT, it is silent with regard to:
and wherein uplink control information (UCI) is transmitted on the PUSCH.
In an analogous art, Chen discloses wherein uplink control information (UCI) is transmitted on the PUSCH (par.[0064] which teaches that when the PUSCH is present the UCI may be piggybacked on the PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bhorkar, with the UCI piggyback method as discussed in Chen. The motivation/suggestion would have been because in 3GPP 36.213 section 10.1 a UCI piggybacking was established that UCI and data should be transmitted on PUSCH in subframe ‘n’ where subframe ‘n’ has to be used by for uplink data and PUCCH is not allowed in subframe ‘n’. Furthermore, the multiplexing of UCI with data allows for high resource utilization and increase in throughput and user experience. 
While each of Bhorkar and Chen substantially disclose the claimed invention, they do not explicitly disclose:
wherein, when excess resources exist, the processor control so as to perform the channel access procedure with random back-off with a priority class whose value is larger than the priority class value indicated from the base station.
In an analogous art, the disclosure of Huawei discloses:
wherein, when excess resources exist, the processor control so as to perform the channel access procedure with random back-off with a priority class whose value is larger than the priority class value indicated from the base station (section.6 “Uplink LBT with Multiple Traffic Classes” describes supporting uplink multi-classes transmission wherein the transmission duration is not longer than the minimum possible duration, and the MCOT not longer than MCOT for priority class X, and additional traffic of a higher priority than X are added after traffic of LBT priority classes <= X has been exhausted. That is, the disclosure of Huawei teaches applying the DL multiplexing technique for use on the UL such that when all of the X (e.g. which could be CAT-3 or CAT-4) data has been exhausted and extra resources are available, then CAT >X may be multiplexed on the uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to apply the channel access techniques for unlicensed spectrum as discussed in Bhorkar, with the transmission of the UCI on PUSCH which is a well-known technique in the art as discussed in the Chen, with the multiplexing of different priority classes as discussed in Huawei. The motivation/suggestion would have been that UCI transmission is already multiplexed with uplink data, the skilled person would recognize that with the transmission resources leftover, instead of going to waste could be used for improving spectral efficiency and throughput by allowing for unused resources to be used without having to perform multiple CCA on an UL-Burst.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0054792 A1) “Reference Signal Reception Method in Wireless Communication System, and Device for Same”
Novlan et al. (US 2016/0302230 A1) “Methods and Apparatus for RRM Measurements on Unlicensed Spectrum”
Park et al. (US 2016/0338053 A1) “Method for Transmitting and Receiving Data in Wireless Communication System Using Shared Band, and Device Therefor”
Yang et al. (US 2017/0238342 A1) “Channel Access Procedure and QoS Provisioning for Uplink LAA”
Xiong et al. (US 2016/0007350 A1) “System and Method for Measurement Reporting in an Unlicensed Spectrum”
Nogami et al. (US 2017/0289869 A1) “User Equipments, Base Stations and Methods”
Bhorkar et al. (US 2018/0270860 A1) “Scheduling Uplink Transmissions for a User Equipment (UE)”
Bhorkar et al. (US 2018/0288805 A1) “Configuring Downlink Listen-Before-Talk Priority Class for Uplink Grant Transmission in Licensed Assisted Access”, par.[0058]
Yerramalli et al. (US 2017/0280475 A1) “Techniques for Assisting Performance of Listen Before Talk Procedures and Uplink Traffic Multiplexing at a User Equipment” par.[0008].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



                                                                                                                                                                                            
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411